I concur, but I do not think the main opinion sufficiently sets out the reasons for not sustaining the findings made by the trial court.
The trial court found that only part of the business and assets of the Kaiser Company were sold at execution sale in 1933, and that as to the rest of the business the Bulk Sales Act was not complied with when R.M. Kaiser sold to N.R. Peterson. There is, however, no evidence to sustain the finding that all the assets of the Kaiser Company were not *Page 20 
sold at execution sale. The sheriff's return stated that all the assets of R.M. Kaiser, not exempt from execution, were levied upon and sold. Both R.M. Kaiser and Georgia M. Kaiser testified at the trial that all of the property belonging to the store was levied upon and sold by the sheriff. No evidence to the contrary appears in the record. Nor is there any evidence that N.R. Peterson purchased the good will or any assets of the Kaiser Company except what was purchased at execution sale. Since there is no evidence to sustain the finding that all the business and assets of the Kaiser Company were not levied upon and sold, that finding must fail.
The finding that the Bulk Sales Act was not complied with must also fail for the reason that the Bulk Sales Act has no application to goods sold at execution sale. And there being no evidence that N.R. Peterson purchased any assets of the Kaiser Company except at execution sale, the Bulk Sales Act has no application.
The court also made a finding that the Bulk Sales Act was not complied with at the time N.R. Peterson purportedly sold the business to Georgia M. Kaiser. But assuming that N.R. Peterson was the owner of the business sold to Georgia M. Kaiser, the fact that Georgia M. Kaiser did not comply with the Bulk Sales Act would not be material in so far as the creditors of R.M. Kaiser are concerned.
While the evidence in the record raises some question as to whether R.M. Kaiser was not in fact the owner of the business during the time he was supposedly managing it, first for N.R. Peterson and later for Georgia M. Kaiser, wife of R.M. Kaiser, nevertheless the evidence is such that it is also consistent with the fact that R.M. Kaiser was acting only as manager of the business for and on behalf of the owner. During the time N.R. Peterson was the owner of the business, it was carried on in the name of N.R. Peterson Company. Title to the 1/2 ton truck was taken in that name. As far as the record discloses, R.M. Kaiser acted only as "manager." At the time of the purchase of the business by *Page 21 
Georgia M. Kaiser, the bill of sale ran from N.R. Peterson to Georgia M. Kaiser. The evidence further discloses that after the purchase by Georgia M. Kaiser from Peterson, R.M. Kaiser continued to act as "manager" and wherever his name appeared it did so as manager of the business; whereas the evidence discloses that wherever Georgia M. Kaiser's name appeared it did so as "owner" or "prop." The findings of the court, therefore, to the effect that R.M. Kaiser was in fact the owner of the business during the time it was supposed to be owned by N.R. Peterson, and later by Georgia M. Kaiser, cannot be sustained.
The concluding problem involved in this case has to do with the finding of the trial court that the one-ton Chevrolet truck was the property of R.M. Kaiser. The affidavit of ownership to the truck was made out by R.M. Kaiser and signed "Kaiser Company, R.M. Kaiser, Mgr." The certificate of title was issued in the same manner, "Kaiser Company, R.M. Kaiser, Mgr." The question arises whether under our statute there can be a valid registration in the name of a company owned and operated by an individual under a trade name.
Our statute, Sec. 20, Chap. 46, Laws of Utah 1935, requires an owner of a vehicle subject to registration to make application to the Tax Commission to register such vehicle and "such application shall bear the signature of the owner written with pen and ink and said signature on application for title shall be acknowledged by the owner before a person authorized to administer oaths," etc. It further provides that the application shall contain the "name, bona fide residence and mail address of the owner or business address of the owner if a firm, association or corporation."
It has been held that where an individual, firm, or corporation operates a business under a trade name, even though such trade name is not recorded, registration of an automobile under the trade name is sufficient to comply with a statute which requires the application to be made by the owner and contain a statement of the "name, place *Page 22 
of residence, and address of the applicant." Crompton v.Williams, 216 Mass. 184, 103 N.E. 298, 299; Skene v.Graham, 116 Me. 202, 100 A. 938; Brewer v. Hayes,285 Mass. 144, 188 N.E. 600.
However, other facts presented in this case further complicate the situation with respect to the registration of the truck. The statute requires the application for registration to bear the "signature of the owner" and "be acknowledged by the owner." In the present case R.M. Kaiser signed the application and acknowledged it as "manager" of Kaiser Company. At the time of the seizure of the truck by the sheriff no affidavit had been filed by Georgia M. Kaiser to the effect that she intended to transact business in Utah under an assumed name or trade name. What effect the above has on the registration of the truck, or what effect the failure to file an affidavit by Georgia M. Kaiser might have on her right to maintain an action for conversion against the sheriff or the creditors of R.M. Kaiser in view of the above, need not, at this time, be decided. That is an interesting but separate question. The findings of the trial court do not cover the above points. Suffice it to say, the finding of the court that the truck was the property of R.M. Kaiser cannot stand.
The judgment of the lower court should be set aside and a new trial granted in which evidence may be adduced which will clear up the questions raised as to the ownership of the business and registration of the truck. *Page 23